AO 91 (Rey. [1/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Western District of Texas

United States of America

)
v. )
Michael ALMENDAREZ (1), Case No. §A-20-MJ-868
Blake OGG (2), )
Luis RAMOS (3), )
Thomas MCDAVID (4), )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 7, 2020 in the county of Bexar in the
Western District of Texas . the defendant(s) violated:
Code Section Offense Description
21/846, 841(a)(1)&(b)(1)(A) Conspiracy to Possess with Intent to Distribute 50 grams or more of
Methamphetamine.
PENALTIES:

10 Years to Life Imprisonment; $10,000,000 Fine; 5 Years Supervised
Release, $100 Mandatory Special Assessment
This criminal complaint is based on these facts:

See attached affidavit.

® Continued on the attached sheet.

\
A Ant. SAPO & 2350

Complainant's signature

David Neal, Task Force Officer, DEA

Printed name and title

 

[_] Sworn to before me and signed in my presence.
Sworn to telephonically and signed electronically

CHE, Zz
Date: July 10, 2020

 

Judge 's signature

City and state: San Antonio, Texas Richard B. Farrer, US Magistrate Judge

Printed name and title

 
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Detective David Neal, sworn, depose and say:

I am currently employed as a Task Force Officer with the United States Drug
Enforcement Administration (DEA) who is empowered by law to conduct investigations of
and to make arrests for offenses enumerated in Title 21, United States Code (U.S.C.). [am
currently assigned to the San Antonio District Office in San Antonio, Texas. During the
course of my employment I have been personally involved in numerous drug trafficking and
money laundering investigations. | have special training in the investigation of drug
trafficking organizations, specifically, communication exploitation, and drug trafficking
patterns and techniques.

In March of 2020, DEA investigators and detectives with the San Antonio Police
Department (SAPD) received information from a SAPD Confidential Source (CS)
regarding the drug distributing activities of Michael ALMENDAREZ in San Antonio, TX.
Investigators with the SAPD narcotics unit were familiar with ALMENDAREZ through
previous investigations and suspected ALMENDAREZ of distributing kilogram quantities
of methamphetamine throughout the San Antonio, TX, area. ALMEDAREZ was known to
have two active state felony warrants for narcotics possession.

In June 2020, I received information from the CS that ALMENDAREZ received
cloth material in a shipment from Mexico that was laced with methamphetamine which
needed to be extracted. According to the CS, ALMENDAREZ attempted to extract the
methamphetamine himself without success and was reaching out to others for assistance in
extracting the methamphetamine.

On July 7, 2020, I received information from the CS that ALMENDAREZ was at a
hotel room at the Fairfield Inn and Suites located at 80 Trailcrest St., San Antonio, TX.
According to CS an individual, later identified as Blake OGG rented room 214 at the
Fairfield Inn and Suites. CS advised me that ALMENDAREZ would be utilizing the room
to extract the methamphetamine. SAPD Narcotics detectives were contacted with the
information and SAPD Narcotics detectives established surveillance at the location. Once
at the location surveillance observed OGG meet with ALMENDAREZ in the parking lot
of the location with a third male, later identified as Luis RAMOS. Surveillance observed
ALMENDAREZ enter the hotel while OGG departed the location. OGG returned to the
location a short time later and waited outside the hotel. RAMOS waited in the vehicle
while ALMENDAREZ was inside.

After approximately two hours ALMENDAREZ exited the hotel carrying a Coca
Cola box (12 pack). SAPD Narcotics detectives apprehended ALMENDAREZ in the
parking lot of the location as he put the Coca Cola box inside the vehicle. RAMOS was
detained as well. AL-MENDAREZ was found to have a loaded Smith and Wesson

1
semiautomatic handgun in his waistband. RAMOS was also found to be in possession of a
semiautomatic handgun. Detectives searched the vehicle and found a ceramic container
still warm to the touch containing a crystalline substance suspected to be
methamphetamine inside the Coca Cola box. Two additional baggies of suspected
methamphetamine were found on ALMENDAREZ’ person. ALMEDAREZ advised a
detective the methamphetamine was his and he just obtained the methamphetamine. The
suspected methamphetamine had an approximate field weight of 510 grams and field
tested positive for methamphetamine. ALMENDAREZ was arrested and booked into the
Bexar County Jail for the two active felony warrants, Possession With Intent to Distribute
a Controlled Substance over 400 grams, and Felon in Possession of a Firearm. RAMOS
was arrested for Possession With Intent to Distribute a Controlled Substance over 400
grams and Unlawful Carry a Firearm. Management deactivated the electronic lock on the
door so no one could enter the room.

On July 8, 2020, DEA Agents and investigators contacted management at the
Fairfield Inn and Suites located at 80 Trailcrest St, San Antonio, TX. The manager at the
location advised me that no one had entered or exited the room since the arrest of
ALMENDAREZ and RAMOS last night. The manager at the location stated it was policy
to investigate any hazardous complaints and that room 214 would need to be inspected.
The manager at the location knocked on the door to 214. Receiving no response, the
manager opened the door. Upon opening the door, myself and agents could plainly view
numerous 5 gallon buckets which were taped shut with blue tape, as well as other
precursors and containers full of a clear liquid on the countertop which are consistent with
the manufacturing or conversion of methamphetamine. Bowls, tubing, and what appeared
to be finished methamphetamine were observed throughout the room and bathroom. A
protective sweep was conducted for the safety of the agents and investigators and the room
was found to be unoccupied. The room was secured by agents while I obtained a search
warrant.

On July 8, 2020, | applied for and was granted state search warrant #CM074100 for
room 214 at 80 Trailcrest St, San Antonio, TX. Investigators with the DEA Clandestine
Laboratory group arrived at the location to remove the chemicals and other materials used
to manufacture or extract methamphetamine. During the operation, OGG and his girlfriend
(GILCREASE) were observed inside the hotel. DEA Agents recognized OGG and he was
detained along with GILCREASE. OGG was read the Miranda Rights and OGG
acknowledged he understood his rights. OGG voluntarily waived is rights and agreed to
speak with investigators. OGG advised agents he met someone in jail last year named
“Tom” (later identified as Thomas MCDAVID). According to OGG, he recently
reconnected with MCDAVID and MCDAVID offered OGG $400.00 in exchange for
OGG renting a hotel room under OGG’s name. OGG advised investigators that he rented
room 214 at the Fairfield Inn and Suites at approximately 3:00 PM, but he only received
$100.00 from MCDAVID.. OGG helped MCDAVID and another dark complexed male
(FNU/LNU) take large black containers from a white F250 up to room 214. OGG stated he
never observed the contents of the containers.

OGG advised agents that later in the evening on July 7 2020, two “Mexican” males

to
showed up to the room. OGG stated the males looked like “Cartel dudes”. OGG knew one
of the males only as “Mike” (ALMENDAREZ). The second male told OGG he was
ALMENDAREZ’ brother in law. These individuals were later identified as
ALMENDAREZ and RAMOS. ALMENDAREZ told OGG and GILCREASE to leave the
room. OGG and GILCREASE left and went to Walmart for approximately two hours.

OGG stated when he returned he observed ALMENDAREZ and RAMOS in police
custody. OGG advised investigators he and GILCREASE did not re-enter the hotel room.
GILCREASE spoke with agents independently and described MCDAVID and a FNU
LNU.

Investigators contacted a hotel employee who stated that she checked OGG into
room 214 yesterday, July 7, 2020, at approximately 2:27 PM. The employee accurately
described MCDAVID, FNU/LNU, and OGG and observed them remove black containers
from a white F250 and take the containers upstairs. DEA agents showed the employee a
photo of MCDAVID and questioned if the employee recognized the male. The employee
stated the photo looked like the heavyset male who was assisting FNU/LNU and OGG
move the large black boxes into room 214.

OGG gave verbal and written consent to investigators to access and download the
contents of his phone. DEA agents took possession of the cellular phone and downloaded
the contents of the phone. Within the contents of the phone were text messages between
MCDAVID and OGG regarding narcotics transactions and provided phone number
(210)777-9400 for MCDAVID. Investigators corroborated the same number as that of
MCDAVID.

During the search of the room, DEA Clandestine Laboratory investigators seized
numerous items to include: chemicals, precursors, and equipment used to manufacture or
extract methamphetamine. Agents recovered a large quantity of suspected liquid
methamphetamine and a white powdery substance from room 214 that field tested positive
for methamphetamine. Agents recovered a paper Temporary Texas Driver’s License
belonging to MCDAVID which included a picture of MCDAVID.

T>_/ L Srl0  F Fesd

DAVID NEAL, Task Force Officer, DEA

Affiant further sayeth not.

Subscribed and sworn to on this the _jo¢h day of July, 2020

KIEL

RICHARD B. FARRER
UNITED STATES MAGISTRATE JUDGE

 
